IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FIREARM OWNERS AGAINST CRIME,               : No. 36 MAL 2017
KIM STOLFER AND JOSEPH                      :
ABRAMSON,                                   :
                                            : Petition for Allowance of Appeal from
                   Respondents              : the Order of the Commonwealth Court
                                            :
                                            :
            v.                              :
                                            :
                                            :
LOWER MERION TOWNSHIP,                      :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.

      The Application of the City of Philadelphia to File Brief Amicus Curiae in Support

of Petition for Allowance of Appeal is GRANTED.